WELLIVER, Judge,
concurring.
The final point addressed by the per cu-riam raises a false issue. Both § 565.006.-1, RSMo Cum.Supp. 1983 (now repealed) and MAI-CR2d 15.00 provide that a lesser included offense shall be submitted when justified or supported by the evidence. There is no inconsistency between the instruction and the statute. The problem arises because of a line of cases that no longer reflect the law under existing statutes, and which were perhaps wrongly decided as demonstrated by Judge Billing’s concurring opinion in Love v. State, 670 S.W.2d 499, 504 (Mo. banc 1984). Initially, this Court held that a manslaughter instruction must be submitted when instructing on a higher offense. This became known as the “automatic submission rule” and it was based on this Court’s interpretation of the elements of the offenses. After these cases ceased to reflect the law in Missouri, the “automatic submission rule” became a misnomer. The elements of the offenses (and the presumption of malice) having been clarified, the inquiry switched to a case by case determination of whether the evidence would support submission of the lesser offense. Once it is recognized that this Court no longer follows State v. Stapleton, 518 S.W.2d 292 (Mo. banc 1975), and it progenies, both the MAI-CR2d 15.00 comments and the statute are consistent with the per curiam’s holding but not with its reasoning.